DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claim 1 is allowable. Claims 26-30, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Group I a liquid stain, Group II a method of making carbon particle surfactant mixtures, and Group III a method of staining tissue as set forth in the Office action mailed on 02/14/2018, is hereby withdrawn and claims 26-30 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacqueline J. De Foe on 08/09/2022.

The application has been amended as follows: 
A) Claims 1-2 have been allowed without further amendment.
B) Claims 3-4 were cancelled without prejudice or disclaimer.
C) Claim 5 has been allowed without further amendment.
D) Claims 6-7 were cancelled without prejudice or disclaimer.
E) Claims 8-9 have been allowed without further amendment.
F) Claim 10 was cancelled without prejudice or disclaimer.
G) Claims 11-13 have been allowed without further amendment.
H) Claims 14-15 were cancelled without prejudice or disclaimer.
I) Claims 16-21 have been allowed without further amendment.

J) Claim 22 has been amended in the following manner:
Claim 22 (Amendment): The composition of claim 1, wherein the composition further comprises an anti-settling agent (ASA), and the concentration of the ASA is from about 0.05% (w/v) to about 1% (w/v).

K) Claim 23 has been amended in the following manner:
Claim 23 (Amendment): The composition of claim 11, comprising either:
(a) from about 0.025 % to [[ ]] 2.0 % (w/v) of the carbon particles; from less than 0.025 % to about 5.0 % (w/v) of the hydroxyethyl cellulose; when present, from about 5.0 % to about 25 % (w/v) of [[ ]] the viscosity-increasing agent; from about 0.005 % to about 1.0 % (w/v) of [[ ]] the anti-foaming agent; and from about 0.1 % to about 2.0 % (w/v) of the surfactant; or
(b) from about 0.025 % to about 1.0 % (w/v) of the carbon particles; from about 0.25 % to about 1.0 % (w/v) of the hydroxyethyl cellulose; when present, from about 12 % to about 18 % (w/v) of [[ ]] the viscosity-increasing agent; from about 0.05 % to about 0.25 % (w/v) of [[ ]] the anti-foaming agent; and from about 0.7 % to about 1.5 % (w/v) of the surfactant.

L) Claims 24-25 have been allowed without further amendment.

M) Claim 26 has been amended in the following manner:
Claim 26 (Amendment): A method of preparing the tissue staining composition of claim 1, the method comprising:
(a) providing a composition comprising deagglomerated carbon particles having a mean particle diameter from about 0.05 µm to less than 0.2 µm and optionally a surfactant; and [[ ]]
(b) combining the composition comprising the carbon particles with the hydroxyethyl cellulose and an optional mucoadhesive agent or viscosity increasing agent to produce the tissue staining composition.

N) Claim 27 has been allowed without further amendment. 

O) Claim 28 has been amended in the following manner:
Claim 28 (Amendment): The method of claim 26, wherein, during step (a), the composition [[ ]] comprises [[ ]] the surfactant and further comprises an anti-foaming agent.

P) Claims 29-30 have been allowed without further amendment.

Q) Claim 31 has been amended in the following manner:
Claim 31 (Amendment): The composition of claim 23 comprising from about 0.1% to [[ ]] 2% (w/v) carbon particles.

R) Claims 32- 33 have been allowed without further amendment.

S) Claim 34 has been amended in the following manner:
Claim 34 (Amendment): The liquid tissue staining composition of claim 33, wherein the preservative [[ ]] is benzyl alcohol and is present in an amount of from about 0.01% to about 4.0% (w/v).
T) Claims 35-38 have been allowed without further amendment. 
U) Claim 39 has been cancelled without prejudice or disclaimer.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The primary reasons for allowance of claim 1 is the unexpected result that using deagglomerated carbon particles with a particle size in the claimed range leads to a darker stain, which is a practical improvement, as it allows the stain to be more easily visualized. Applicant’s specification, specifically Table 1, and drawings, specifically Figures 1, 8A, and 8B, show the unexpected results of increased stain darkness and greater mucoadhesion when the carbon is deagglomerated and the carbon particles are from about 0.05 microns to less than 0.2 microns.

    PNG
    media_image1.png
    748
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    337
    541
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    506
    550
    media_image3.png
    Greyscale

The instant invention with these limitations was deemed to be non-obvious over the most relevant prior art Carter et al. (US 6,280,702). Carter et al. teaches a permanent endoscopic tissue staining composition (Carter at abstract) but does not teach the size of the carbon particle nor does it teach that the particles are deagglomerated. The unexpected results provided by the applicant’s invention produce a practical improvement that would not have been expected by one of ordinary skill in the art. Therefore, the composition of Carter et al is substantially different from the instant application, but is still the most relevant art.  The unexpected results in Applicant’s specification and figures was deemed to be non-obvious over Carter et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ISAAC SHOMER/Primary Examiner, Art Unit 1612